Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

            In claims 5-7, it is unclear what  the “microwave band” is.
In claim 8, it is unclear what the “target object” on line 2 is and  how the object can be “loaded” into  the chamber.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
                              
                                                            Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 and 8  are rejected under 35 USC 102 (a((2) as being anticipated by Bishara et al (US 2014/0367043).  

   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1-2 and 8,  Bishara et al disclose the circuit as shown on Figures 1-5 comprising:
-a processing chamber (10) that accommodates a target object;
- a gas supply unit (102) configured to supply a processing gas into the processing chamber;
-a power supply unit (112) configured to supply a power of a predetermined frequency band into the processing chamber to generate plasma of the processing gas in the processing chamber; and
-a frequency control unit (20) configured to sweep a frequency of the power supplied into the processing chamber by the power supply unit from a first frequency (F1)  to a second frequency (Fx on Figure 3) at the time of generating the plasma of the processing gas in the processing chamber.
Regarding claim 2, wherein the frequency of the power is swept multiple times from the first frequency (F1) to the second frequency (Fx), see Figure 3.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 2-7 are rejected under 35 USC 103 (b) as being unpatentable over Bishara et al (US 2014/0367043).  
Regarding claim 1, disclose the circuit as shown on Figures comprising:
          Bishara et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the frequency control unit sweeps the frequency of the power at a speed of 50 milliseconds or less per 100 MHz as called in claims 4-5.
- wherein the predetermined frequency band is a microwave band as called in claims 5-7
          Nevertheless,   Bishara et al disclose that the power supply (112) is allowed to swept, see Figure 3, the frequency of the power supply (112) is in MHZ , see the paragraph 0027, and the speed of the tuning frequency is in milliseconds to second, see the paragraph 0034. Thus, selecting the optimum tuning speed and the optimum frequency as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Bishara et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum tuning speed and the optium frequency o Bishara et al as claimed for the purpose of optimizing the impedance matching. 



Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842